DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 12/20/2021, the following has occurred: claims 1, 28, and 35 have been amended; claims 4-10, 12-16, 18-20, 23, 26, 29-33, and 36-37 have remained unchanged; claims 2-3, 11, 17, 21-22, 24-25, 34, and 38 are/remain canceled; claims 27 remains withdrawn; and no new claims have been added.
Claims 1, 4-10, 12-16, 18-20, 23, 26-33, and 35-37 are pending.
Effective Filing Date: 05/24/2012

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous claim objection. Examiner withdraws the previous claim objection.

35 U.S.C. 103 Rejections:
Applicant argues that the Brown reference does not teach the “interrupt a pairing..” limitation in the independent claims by explaining that establishing a master-slave relationship (taught in paragraph [0038] of Brown) does not inherently require, suggest, or teach “interrupting a pairing”. Examiner has updated the art rejection and the rejection no longer relies upon the Brown reference. The updated rejection can be seen below in the 35 U.S.C. 103 rejection section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 4-10, 12-14, 28-32, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0047289 to Krzystofczyk et al. in view of U.S. Patent No. 8,663,201 to Hill et al. further in view of U.S. Patent No. 8,712,423 to Oksala et al.
As per claim 1, Krzystofczyk et al. teaches a method implemented by an operative set of processor executable instructions configured for execution by a processor, (see: paragraph [0007] where there is a method implemented by a processor) the method comprising:
--determining if a device is connected to an other device through a physical connection; (see: paragraph [0020] where a wired connection is determined and used to establish wireless connections with a device)
--generating, using the other device, a configuration file; (see: FIG. 9 and paragraph [0100] where an initialization response (config file) is created and sent from the remote device via the wired connection)
--establishing a first communications link between the device and other device only through the physical connection; (see: paragraph [0020] where a wired connection is first used to establish a connection)
--communicating the configuration file from the other device to the device using the first communications link; (see: FIG. 9 and paragraph [0100] where the initialization response is sent from the remote device via the wired connection)
--reading, by the device, the configuration file received from the other device; (see: FIG. 9 and paragraph [0100] where after sending an initialization-acceptance response the wireless connection can be established by the remote device. Thus, the device is reading the remote device’s response (config file))
--completing a pairing of a second communications link between the device and the other device, (see: paragraph [0019] where a pairing is being established) using only the first communication link by using the configuration file to wholly establish the second communications link between the device and the other device; (see: paragraph [0019] where the remote device can establish these wireless connections using authentication data such as Bluetooth link identifiers, determined via communication over a communicative coupling, such as a wired connection. The authentication data in this case is the configuration file. Remote devices here are establishing a connection (pairing) and this process is completed using the wired connection (first communication link) using the authentication data (config file))
--communicating data from the other device to the device using the second communications link, (see: paragraph [0020] where once paired, the wired connection is no longer required to be used by the paired devices to effect wireless communications. Also see: paragraphs [0027] and [0064]. Wireless communications are being carried out after the pairing) wherein the second communications link is a wireless link (see: paragraph [0020] where a wired connection is used to establish a wireless connection).
Krzystofczyk et al. may not specifically teach:
1) --a tablet as a device;
2) --an infusion pump as an other device;
3) --determining if the other device is paired with another device;
4) --interrupting a pairing between the another device and the other device;
5) --updating, when an interface program on the device is not the latest version, the interface program on the device through the first communications link;
6) --displaying a graphical user interface on a display of the other device; and
7) --displaying a redundant graphical user interface on the device, the redundant graphical user interface being redundant to the graphical user interface of the other device.

Hill et al. teaches:
1) --a tablet as a device; (see: column 13, lines 58-61 where there is a smart phone)
2) --an infusion pump as an other device; (see: column 2, lines 18-25 where there is an infusion pump)
5) --updating, when an interface program on the device is not the latest version, the interface program on the device through the first communications link; (see: column 19, lines 57-61 where the transceiver may be used to download device information from the pump and sent to the PC when the transceiver is connected to the serial port of the PC. The PC is being updated via a connection to it from the infusion device. The interface program here is receiving the device information)
6) --displaying a graphical user interface on a display of the other device; (see: column 2, lines 40-53 where the infusion device here has a display and it is displaying an interface) and
7) --displaying a redundant graphical user interface on the device, the redundant graphical user interface being redundant to the graphical user interface of the other device (see: column 2, lines 40-44 where a graphical display on the infusion device is being mimicked on the controller device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) a tablet as taught by Brown for the device as disclosed by Krzystofczyk et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Krzystofczyk et al. teaches of using a device thus one could substitute wherein the device is a tablet to obtain predictable results of using a device. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) an infusion pump as taught by Brown for the other device as disclosed by Krzystofczyk et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Krzystofczyk et al. teaches of using a device thus one could substitute wherein the device is a tablet to obtain predictable results of using a device. Thus, one of ordinary skill in the art could have 
One of ordinary skill at the time of the invention was filed would have found it obvious to 5) update, when an interface program on the device is not the latest version, the interface program on the device through the first communications link, 6) display a graphical user interface on a display of the other device, and 7) display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to the graphical user interface of the other device as taught by Hill et al. in the method as taught by Krzystofczyk et al. with the motivation(s) of being able to conveniently view infusion device information without having to move or be near the device (see: column 2, lines 5-14 of Hill et al.).

Oksala et al. teaches:
3) --determining if the other device is paired with another device; (see: column 3, lines 4-10 where a determination is made based on how many connections there are) and
4) --interrupting a pairing between the another device and the other device (see: column 3, lines 54-64 where there is a pausing or releasing of said first connection in a scenario where two connections would be sharing resources).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) determine if the other device is paired with another device and 4) interrupt a pairing between the another device and the other device as taught by Oksala et al. in the method as taught by Krzystofczyk et al. and Hill et al. in combination with the (see: column 4, lines 5-9 of Oksala et al.) when managing resources.

As per claims 4 and 29, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claim 1, see discussion of claim 1. Krzystofczyk et al. may not further teach wherein the processor is located on the tablet.
Hill et al. further teaches wherein the processor is located on the tablet (see: column 13, lines 58-61 where there is a smart phone which has a processor).
The motivations to combine the above-mentioned references are discussed in the rejection of claims 1 and 28 respectively, and incorporated herein.

As per claims 5 and 30, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claims 1 and 28, see discussion of claims 1 and 28. Krzystofczyk et al. may not further, specifically teach wherein the processor is located on the infusion pump.
Hill et al. further teaches wherein the processor is located on the infusion pump (see: column 7, lines 4-11 where there is a processor located on the infusion device).
The motivations to combine the above-mentioned references are discussed in the rejection of claims 1 and 28 respectively, and incorporated herein.

As per claim 6, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claim 1, see discussion of claim 1. Krzystofczyk et al. further wherein the act of communicating data from the other device to the device using the second communications link includes transmitting the data, by the other device, to the device using the second communications link (see: paragraph [0020] which teaches of wireless communications between the paired devices. Also see: column 2, lines 40-41 of Hill et al. where the screen of the controller device is mimicking the screen of the infusion device, thus data is being transmitted from the infusion device to the controller device).
Krzystofczyk et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Hill teaches:
--a tablet as a device; (see: column 13, lines 58-61 where there is a smart phone) and
--an infusion pump as an other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 7, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claim 1, see discussion of claim 1. Krzystofczyk et al. may not further, specifically teach wherein the act of communicating data from the infusion pump to the tablet using the second communications link includes receiving the data, by the tablet, using the second communications link.
(see: column 2, lines 18-25 and column 3, lines 24-25 where there is an infusion pump being monitored and controlled by a hand-held device. Also see: column 13, lines 58-61 where the handheld device is a smart phone).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claim 1, see discussion of claim 1. Krzystofczyk et al. may not teach displaying data on the tablet in accordance with the data communicated from the infusion pump.
Hill et al. further teaches displaying data on the tablet in accordance with the data communicated from the infusion pump (see: column 18, lines 45-54 where there is display of infusion device information on the controller in accordance with the infusion device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 9, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claim 1, see discussion of claim 1. Krzystofczyk et al. may not teach initializing treatment of a patient using the tablet.
(see: column 18, lines 51-54 where there is initialization of treatment using the controller device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claim 9, see discussion of claim 9. Krzystofczyk et al. may not further teach treating the patient using the infusion pump.
Hill et al. further teaches treating the patient using the infusion pump (see: column 22, lines 46-52 where infusion takes place using the pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teach the method of claim 1, see discussion of claim 1. Krzystofczyk et al. may not further teach further comprising the tablet sending a start treatment signal to the infusion pump.
Hill et al. further teaches further comprising the tablet sending a start treatment signal to the infusion pump (see: column 18, lines 51-54 where there is delivery of fluid to the patient and it begins upon the start signal that is generated by pressing the “ACT” button).


As per claim 13, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claim 1, see discussion of claim 1. Krzystofczyk et al. further teaches removing the physical connection between the device and the other device (see: paragraph [0020] where the wired connection is removed).
Krzystofczyk et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Hill teaches:
--a tablet as a device; (see: column 13, lines 58-61 where there is a smart phone) and
--an infusion pump as an other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 14, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claim 13, see discussion of claim 13. Krzystofczyk et al. further teaches continuing to communicate between the tablet and the other device using the second communications link (see: paragraph [0020] where communications are established for wireless communication between devices).

--a tablet as a device; and
--an infusion pump as an other device.
Hill teaches:
--a tablet as a device; (see: column 13, lines 58-61 where there is a smart phone) and
--an infusion pump as an other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 28, Krzystofczyk et al. teaches a system for allowing electronic patient care, the system comprising:
--a device connected to an other device through a physical connection, (see: paragraph [0019] where there is a device connected to another device via a wired connection) at least one of the device and the other device having a processor (see: paragraph [0007] where there is a method implemented by a processor) configured to:
--establish a first communications link between the device and the other device only through the physical connection; (see: paragraph [0020] where a wired connection is first used to establish a connection)
--generate a configuration file by the other device; (see: FIG. 9 and paragraph [0100] where an initialization response (config file) is created and sent from the remote device via the wired connection)
--communicating a configuration file from the other device to the device using the first communications link; (see: FIG. 9 and paragraph [0100] where the initialization response is sent from the remote device via the wired connection)
--read the configuration file received from the other device; (see: FIG. 9 and paragraph [0100] where after sending an initialization-acceptance response the wireless connection can be established by the remote device. Thus, the device is reading the remote device’s response (config file)) and
--complete a pairing of a second communications link between the device and the other device (see: paragraph [0019] where a pairing is being established) using only the first communication link by using the configuration file to wholly establish the second communications link between the device and the other device for communication over the second communications link, (see: paragraph [0019] where the remote device can establish these wireless connections using authentication data such as Bluetooth link identifiers, determined via communication over a communicative coupling, such as a wired connection. The authentication data in this case is the configuration file. Remote devices here are establishing a connection (pairing) and this process is completed using the wired connection (first communication link) using the authentication data (config file)) wherein the second communications link is a wireless link (see: paragraph [0020] where a wired connection is used to establish a wireless connection)
Krzystofczyk et al. may not specifically teach:
1) --a tablet as a device;
2) --an infusion pump as an other device;
3) --determine if the other device is paired with another device;
4) --interrupt a pairing between the another device and the other device;
5) --update an interface program on the device and the other device through the first communications link; and
6) --display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to a graphical user interface of the other device.

Hill et al. teaches:
1) --a tablet as a device; (see: column 13, lines 58-61 where there is a smart phone)
2) --an infusion pump as an other device; (see: column 2, lines 18-25 where there is an infusion pump)
5) --update an interface program on the device and other device through the first communications link; (see: column 19, lines 57-61 where the transceiver may be used to download device information from the pump and sent to the PC when the transceiver is connected to the serial port of the PC. The PC is being updated via a connection to it from the infusion device. The interface program on the PC here is receiving the device information. Furthermore, see: column 2, lines 40-41 where the displays for the controller device and the display of the infusion device mimic each other) and
6) --display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to the graphical user interface of the other device (see: column 2, lines 40-44 where a graphical display on the infusion device is being mimicked on the controller device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) a tablet as taught by Brown for the device as disclosed by Krzystofczyk et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Krzystofczyk et al. teaches of using a device thus one could substitute wherein the device is a tablet to obtain predictable results of using a device. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) an infusion pump as taught by Brown for the other device as disclosed by Krzystofczyk et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Krzystofczyk et al. teaches of using a device thus one could substitute wherein the device is a tablet to obtain predictable results of using a device. Thus, one of ordinary skill in the art could have 
One of ordinary skill at the time of the invention was filed would have found it obvious to 5) update an interface program on the device and other device through the first communications link and 6) display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to the graphical user interface of the other device as taught by Hill et al. in the system as taught by Krzystofczyk et al. with the motivation(s) of being able to conveniently view infusion device information without having to move or be near the device (see: column 2, lines 5-14 of Hill et al.).

Oksala et al. teaches:
3) --determine if the other device is paired with another device; (see: column 3, lines 4-10 where a determination is made based on how many connections there are) and
4) --interrupt a pairing between the another device and the other device (see: column 3, lines 54-64 where there is a pausing or releasing of said first connection in a scenario where two connections would be sharing resources).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) determine if the other device is paired with another device and 4) interrupt a pairing between the another device and the other device as taught by Oksala et al. in the system as taught by Krzystofczyk et al. and Hill et al. in combination with the (see: column 4, lines 5-9 of Oksala et al.) when managing resources.

As per claim 31, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claim 1, see discussion of claim 1. Krzystofczyk et al. further teaches wherein the second communications link transmits the data from the other device to the device (see: paragraph [0020] where there are wireless communications between devices).
Krzystofczyk et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Hill teaches:
--a tablet as a device; (see: column 13, lines 58-61 where there is a smart phone) and
--an infusion pump as an other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 32, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claim 1, see discussion of claim 1. Krzystofczyk et al. further teaches wherein the device receives the data using the second communications link (see: paragraph [0020] where there are wireless communications between devices).
Krzystofczyk et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Hill teaches:
--a tablet as a device; (see: column 13, lines 58-61 where there is a smart phone) and
--an infusion pump as an other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 35, Krzystofczyk et al. teaches a device, comprising:
--at least one processor; (see: paragraph [0007] where there is a method implemented by a processor) and
--a memory having an operative set of processor executable instructions (see: paragraph [0007] where there is a method implemented using memory) configured to cause the at least one processor to:
--determine if the device is connected to an other device through a physical connection; (see: paragraph [0020] where a wired connection is determined and used to establish wireless connections with a device)
--establish a first communications link between the device and the other device only through the physical connection; (see: paragraph [0020] where a wired connection is first used to establish a connection)
--communicate a configuration file from the other device to the device using the first communications link; (see: FIG. 9 and paragraph [0100] where the initialization response is sent from the remote device via the wired connection)
--read the configuration file received from the other device; (see: FIG. 9 and paragraph [0100] where after sending an initialization-acceptance response the wireless connection can be established by the remote device. Thus, the device is reading the remote device’s response (config file))
--completing a pairing of a second communications link between the device and the other device (see: paragraph [0019] where a pairing is being established) using only the first communication link by using the configuration file to wholly establish the second communications link between the device and the other device for communication over the second communications link; (see: paragraph [0019] where the remote device can establish these wireless connections using authentication data such as Bluetooth link identifiers, determined via communication over a communicative coupling, such as a wired connection. The authentication data in this case is the configuration file. Remote devices here are establishing a connection (pairing) and this process is completed using the wired connection (first communication link) using the authentication data (config file)) and
--communicate data from the other device to the device using the second communications link (see: paragraph [0020] where once paired, the wired connection is no longer required to be used by the paired devices to effect wireless communications. Also see: paragraphs [0027] and [0064]. Wireless communications are being carried out after the pairing).
Krzystofczyk et al. may not specifically teach:
1) --a tablet as a device;
2) --an infusion pump as an other device;
3) --determine if the device is paired with another other device, not the other device connected through the physical connection;
4) --interrupt a pairing between the another device and the other device;
5) --update, when an interface program on the device is not the latest version, the interface program on the device through the first communications link; and
6) --display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to a graphical user interface of the other device.

Hill et al. teaches:
1) --a tablet as a device; (see: column 13, lines 58-61 where there is a smart phone)
2) --an infusion pump as an other device; (see: column 2, lines 18-25 where there is an infusion pump)
5) --update, when an interface program on the device is not the latest version, the interface program on the device through the first communications link; (see: column 19, lines 57-61 where the transceiver may be used to download device information from the pump and sent to the PC when the transceiver is connected to the serial port of the PC. The PC is being updated via a connection to it from the infusion device. The interface program here is receiving the device information) and
6) --display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to the graphical user interface of the other device (see: column 2, lines 40-44 where a graphical display on the infusion device is being mimicked on the controller device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) a tablet as taught by Brown for the device as disclosed by Krzystofczyk et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Krzystofczyk et al. teaches of using a device thus one could substitute wherein the device is a tablet to obtain predictable results of using a device. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) an infusion pump as taught by Brown for the other device as disclosed by Krzystofczyk et al. since each individual element and its function are shown in the prior art, with the difference being 
One of ordinary skill at the time of the invention was filed would have found it obvious to 5) update, when an interface program on the device is not the latest version, the interface program on the device through the first communications link and 6) display a redundant graphical user interface on the device, the redundant graphical user interface being redundant to the graphical user interface of the other device as taught by Hill et al. in the device as taught by Krzystofczyk et al. with the motivation(s) of being able to conveniently view infusion device information without having to move or be near the device (see: column 2, lines 5-14 of Hill et al.).

Oksala et al. teaches:
3) --determine if the other device is paired with another device; (see: column 3, lines 4-10 where a determination is made based on how many connections there are) and
4) --interrupt a pairing between the another device and the other device (see: column 3, lines 54-64 where there is a pausing or releasing of said first connection in a scenario where two connections would be sharing resources).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) determine if the other device is paired with another device and 4) interrupt (see: column 4, lines 5-9 of Oksala et al.) when managing resources.

As per claim 36, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teach the system of claim 35, see discussion of claim 35. Krzystofczyk et al. may not further teach wherein the tablet is configured to monitor the operation of the infusion pump.
Hill et al. further teaches wherein the tablet is configured to monitor the operation of the infusion pump (see: column 2, lines 18-25 and column 3, lines 24-25 where there is an infusion pump being monitored and controlled by a hand-held device. Also see: column 13, lines 58-61 where the handheld device is a smart phone).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 35, and incorporated herein.

As per claim 37, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teach the system of claim 35, see discussion of claim 35. Krzystofczyk et al. may not further teach wherein the tablet is configured to control the operation of the infusion pump.
Hill et al. further teaches wherein the tablet is configured to monitor the operation of the infusion pump (see: column 2, lines 18-25 and column 3, lines 24-25 where there is an infusion pump being monitored and controlled by a hand-held device. Also see: column 13, lines 58-61 where the handheld device is a smart phone).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 35, and incorporated herein.

Claims 15-16, 18, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0047289 to Krzystofczyk et al. in view of U.S. Patent No. 8,663,201 to Hill et al. further in view of U.S. Patent No. 8,712,423 to Oksala et al. as applied to claim 1, further in view of U.S. Patent No. 8,380,126 to Ma et al. hereafter called Ma ‘126.
As per claim 15, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claim 14, see discussion of claim 14. The combination may not further, specifically teach monitoring a link quality value of the second communications link.

Ma ‘126 teaches:
--monitoring a link quality value of the second communications link (see: column 3, lines 22-28 where health and status of the channels are monitored).
One of ordinary skill at the time of the invention was filed would have found it obvious to monitor a link quality value of the second communications link as taught by Ma ‘126 in the method as taught by Krzystofczyk et al., Hill et al., and Oksala et al. in combination with the motivation(s) of ensuring safe and continuous peripheral product operation in an environment where the wireless device and controlled instrument host (see: column 2, lines 24-30 of Ma ‘126).

As per claim 16, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teach the method of claim 1, see discussion of claim 1. Krzystofczyk et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Hill teaches:
--a tablet as a device; (see: column 13, lines 58-61 where there is a smart phone) and
--an infusion pump as an other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Krzystofczyk et al., Hill et al., and Oksala et al. in combination may not specifically, further teach communicating the data between the device and the other device as long as a link quality value is above a predetermined threshold.

Ma ‘126 teaches:
--communicating the data between the device and the other device as long as a link quality value is above a predetermined threshold (see: column 8, lines 11-13 where the signal is shut off when the quality drops below a certain threshold, thus the signal is transmitted when it is above that threshold).
One of ordinary skill at the time of the invention was filed would have found it obvious to communicate the data between the device and the other device as long as a link quality value is above a predetermined threshold as taught by Ma ‘126 in the method as taught by Krzystofczyk et al., Hill et al., and Oksala et al. in combination with the motivation(s) of ensuring safe and continuous peripheral product operation in an environment where the wireless device and controlled instrument host are subjected to conditions that may interfere with the communication path (see: column 2, lines 24-30 of Ma ‘126).

As per claim 18, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teach the method of claim 1, see discussion of claim 1. Krzystofczyk et al. may not further, specifically teach:
Hill teaches:
--a tablet as a device; (see: column 13, lines 58-61 where there is a smart phone).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Krzystofczyk et al., Hill et al., and Oksala et al. in combination may not specifically, further teach wherein the device displays a message on a user interface in response to when a link quality value falls below a first predetermined threshold.

Ma ‘126 teaches:
--wherein the device displays a message on a user interface in response to when a link quality value falls below a first predetermined threshold (see: column 8, lines 11-20).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the device displays a message on a user interface in response to when a link quality value falls below a first predetermined threshold as taught by Ma ‘126 in the method as taught by Krzystofczyk et al., Hill et al., and Oksala et al. in combination with the motivation(s) of ensuring safe and continuous peripheral product operation in an environment where the wireless device and controlled instrument host are subjected to conditions that may interfere with the communication path (see: column 2, lines 24-30 of Ma ‘126).

As per claim 20, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not specifically, further teach periodically determining a respective link quality value to determine if a respective link quality value is above a first predetermined threshold. 

Ma ‘126 teaches:
--periodically determining a respective link quality value to determine if a respective link quality value is above a first predetermined threshold (see: column 7, lines 59-65 and column 8, lines 11-13).
 as taught by Ma ‘126 in the method as taught by Krzystofczyk et al., Hill et al., and Oksala et al. in combination with the motivation(s) of ensuring safe and continuous peripheral product operation in an environment where the wireless device and controlled instrument host are subjected to conditions that may interfere with the communication path (see: column 2, lines 24-30 of Ma ‘126).

As per claim 26, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teach the method of claim 1, see discussion of claim 1. Krzystofczyk et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Hill teaches:
--a tablet as a device; (see: column 13, lines 58-61 where there is a smart phone) and
--an infusion pump as an other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
suspending communications of the data between the other device and the device when a link quality value falls below a predetermined threshold.

Ma ‘126 teaches:
--suspending communications of the data between the other device and the device when a link quality value falls below a predetermined threshold (see: column 8, lines 17-19).
One of ordinary skill at the time of the invention was filed would have found it obvious to suspend communications of the data between the other device and the device when a link quality value falls below a predetermined threshold as taught by Ma ‘126 in the method as taught by Krzystofczyk et al., Hill et al., and Oksala et al. in combination with the motivation(s) of ensuring safe and continuous peripheral product operation in an environment where the wireless device and controlled instrument host are subjected to conditions that may interfere with the communication path (see: column 2, lines 24-30 of Ma ‘126).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0047289 to Krzystofczyk et al. in view of U.S. Patent No. 8,663,201 to Hill et al. further in view of U.S. Patent No. 8,712,423 to Oksala et al. as applied to claim 1, further in view of U.S. 2009/0163855 to Shin et al.
As per claim 19, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teach the method of claim 1, see discussion of claim 1. Krzystofczyk et al. may not further, specifically teach:
--a tablet as a device; and
--an infusion pump as an other device.
Hill teaches:
--a tablet as a device; (see: column 13, lines 58-61 where there is a smart phone) and
--an infusion pump as an other device (see: column 2, lines 18-25 where there is an infusion pump).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Krzystofczyk et al., Hill et al., and Oksala et al. in combination may not further, specifically teach wherein the message indicates to a user to move the device closer to the other device when a link quality value falls below a first predetermined threshold.

Shin et al. teaches:
--wherein the message indicates to a user to move the device closer to the other device when a link quality value falls below a first predetermined threshold (see: paragraph [0079] where there is an instruction to move devices closer to each other when the connection is poor).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the message indicates to a user to move the device closer to (see: paragraph [0079] of Shin et al.).

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0047289 to Krzystofczyk et al. in view of U.S. Patent No. 8,663,201 to Hill et al. further in view of U.S. Patent No. 8,712,423 to Oksala et al. as applied to claim 1, further in view of U.S. 2009/0270833 to DeBelser et al.
As per claim 23, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the act of updating the interface program on the tablet through the first communications link comprises:
--communicating a version number of the interface program from the tablet to the infusion pump through the first communications link;
--determining if the interface program on the tablet is the latest version;
--retrieving, by the infusion pump, an updated version of the interface program from a server; and
--overwriting the interface program with the updated version of the interface program.

DeBelser et al. teaches:

--communicating a version number of the interface program from the tablet to the infusion pump through the first communications link; (see: paragraph [0056] where the application programs are stored on the server for editing, viewing and downloading. The version of the application program is communicated here on the server)
--determining if the interface program on the tablet is the latest version; (see: paragraph [0152] where a pump program cancellation may indicate that the pump was incorrectly programmed….indicate that the overall pump program is not appropriate for the patient. By indicating pump protocols, DeBelser et al. is determining the status of said protocol)
--retrieving, by the infusion pump, an updated version of the interface program from a server; (see: paragraph [0058] where the application program is edited and downloadable. Downloading an edited version retrieves it) and
--overwriting the interface program with the updated version of the interface program (see: paragraph [0058] where the application program is edited and downloadable. Downloading an edited version both retrieves it and overwrites it).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the act of updating the interface program on the tablet through the first communications link comprise: communicate a version number of the interface program from the tablet to the infusion pump through the first communications link, determine if the interface program on the tablet is the latest version, retrieve, by the  and overwrite the interface program with the updated version of the interface program as taught by DeBelser et al. in the method as taught by Krzystofczyk et al., Hill et al., and Oksala et al. in combination with the motivation(s) of improving performance of medical infusion pumps with respect to delivery of fluids to patients (see: paragraph [0116] of DeBelser et al.).

As per claim 33, Krzystofczyk et al., Hill et al., and Oksala et al. in combination teach the system of claim 28, see discussion of claim 28. The combination may not further, specifically teach wherein the at least one of the tablet and the infusion pump is configured to update the interface program through the first communications link such that at least one of:
--the tablet is configured to communicate the version number of the interface program to the infusion pump through the first communications link;
--determining if the interface program on the tablet is the latest version;
--retrieving, by the infusion pump, an updated version of the interface program from a server; and
--overwriting the interface program with the updated version of the interface program.

DeBelser et al. teaches:

--the tablet is configured to communicate the version number of the interface program to the infusion pump through the first communications link; (see: paragraph [0056] where the application programs are stored on the server for editing, viewing and downloading. The version of the application program is communicated here on the server)
--determining if the interface program on the tablet is the latest version; (see: paragraph [0152] where a pump program cancellation may indicate that the pump was incorrectly programmed….indicate that the overall pump program is not appropriate for the patient. By indicating pump protocols, DeBelser et al. is determining the status of said protocol)
--retrieving, by the infusion pump, an updated version of the interface program from a server; (see: paragraph [0058] where the application program is edited and downloadable. Downloading an edited version retrieves it) and
--overwriting the interface program with the updated version of the interface program (see: paragraph [0058] where the application program is edited and downloadable. Downloading an edited version both retrieves it and overwrites it).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the at least one of the tablet and the infusion pump is configured to update the interface program through the first communications link such that at least one of: the tablet is configured to communicate the version number of the  and overwrite the interface program with the updated version of the interface program as taught by DeBelser et al. in the system as taught by Krzystofczyk et al., Hill et al., and Oksala et al. in combination with the motivation(s) of improving performance of medical infusion pumps with respect to delivery of fluids to patients (see: paragraph [0116] of DeBelser et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686